Case 1:20-cv-09052-RWL Document 21 Filed 03/08/21 Page 1 of 11




                                                   3/8/2021
Case 1:20-cv-09052-RWL Document 21 Filed 03/08/21 Page 2 of 11
Case 1:20-cv-09052-RWL Document 21 Filed 03/08/21 Page 3 of 11
Case 1:20-cv-09052-RWL Document 21 Filed 03/08/21 Page 4 of 11
Case 1:20-cv-09052-RWL Document 21 Filed 03/08/21 Page 5 of 11
Case 1:20-cv-09052-RWL Document 21 Filed 03/08/21 Page 6 of 11
Case 1:20-cv-09052-RWL Document 21 Filed 03/08/21 Page 7 of 11
Case 1:20-cv-09052-RWL Document 21 Filed 03/08/21 Page 8 of 11
Case 1:20-cv-09052-RWL Document 21 Filed 03/08/21 Page 9 of 11
Case 1:20-cv-09052-RWL Document 21 Filed 03/08/21 Page 10 of 11




    3/4/2021




                                  3/8/2021
Case 1:20-cv-09052-RWL Document 21 Filed 03/08/21 Page 11 of 11
